Title: To Benjamin Franklin from Jonathan Williams, Sr., 8 August 1779
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond sr.
Boston Augt. 8. 1779
I am honour’d with your favours of novr. 27 by Capt Collas, & of Apl. 22. 1779 in boath your pleas’d to place a Confidence in me, that I will answer your Intentions in Supplying your Worthy Sister if nead in this you do me Great honours as well as aford me one of the Greatest pleasures, in Life.
I wish for every Opportunity to Express my Greatitude for the many Obligation you have lay’d me under by your kind Care & notice of my Childred I hope Jona will Continue to Desarve your Esteem & Friendship then I know he will not want your partonage & advise.
Now that aunts unhappy Son is no more that Truble is over, tho’ I have allways endeavr’d to Liten the burden & make it as easy as Possible & your Bounty has been as Sufficient as I Desired—
Monr. de la Luzerne Ambassador from the Court of France to the United States ariv’d here in fine helth & Spirits his High Character will Command the respect and attention of all True Friends to this Country & its generous Allies, he is pleasd to honour me with trust & Confidence; he has Dined at my house & Calls in a frendly Way to See us & I Doubt not he will have all that publick & private respect Due to his Character & Merrit. My Sons Ship the three Friends & Capt Young & a Tendor is arivd Likewise but Capt Cowzins is missing I am Sorry as I understand Monr. La Chaumont has Large Interest On Board however Shee may yet arive tho’ She was Left in a Bad Condition with her Pumps Going Continuly—
Inclos’d you have a Letter from your Sister we are all Well Belive me Ever Your Dutifull Nephew & Hble Servt
Jona Williams
My Love to your Familay
 
Addressed: His Excellency Benjamin Franklin / Passy / France
Notation: Jona Williams. Boston 8 Augt. 79
